United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, MINE SAFETY & )
HEALTH ADMINISTRATION, Warrendale, PA, )
Employer
)
__________________________________________ )
A.F., Appellant

Appearances:
Sigmund Kozierachi, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1078
Issued: August 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2014 appellant, through his representative, filed a timely appeal of a
March 20, 2014 nonmerit decision of an Office of Workers’ Compensation Programs (OWCP)
and its hearing representative who found that he abandoned his hearing request.1 As more than
180 days elapsed from the date of OWCP’s last merit decision on August 15, 2013, to the filing
of this appeal on April 9, 2014, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the nonmerit decision.

1

On appeal, appellant and his representative contend that appellant did not attend the hearing because he did not
receive notice of a scheduled oral hearing. As the explanation was not before OWCP at the time it issued its
March 20, 2014 decision, the Board is precluded from reviewing it for the first time on appeal. See 20 C.F.R.
§ 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
a hearing.
FACTUAL HISTORY
Appellant, then a 59-year-old mine safety and health inspector, filed an occupational
disease claim (Form CA-2) alleging that he sustained an emotional condition due to factors of his
federal employment.
By decision dated August 15, 2013, OWCP denied appellant’s claim finding that the
evidence did not establish an emotional condition arising from a compensable factor of
employment.
On August 27, 2013 appellant requested an oral hearing before an OWCP hearing
representative.3
In a January 17, 2014 notice, OWCP’s Branch of Hearings and Review scheduled an oral
hearing for 9:00 a.m. Eastern time on March 3, 2014. It provided appellant with a toll-free
number and passcode for the telephone hearing. OWCP advised him that postponement of the
hearing would only be permitted upon receipt of documentation showing his nonelective
hospitalization or that the death of a spouse, parent or child prevented his attendance. The notice
was mailed to his address of record.
On March 3, 2014 appellant failed to participate in the telephone hearing.
By decision dated March 20, 2014, an OWCP hearing representative found that appellant
failed to appear at the hearing and had abandoned his request. OWCP found that there was no
evidence that he contacted OWCP prior to or subsequent to the scheduled hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a

3

The record contains an August 28, 2013 e-mail from appellant to OWCP confirming his request for an oral
hearing. The e-mail was copied to Sigmund Kozierachi, appellant’s representative, but the record does not
document that he was authorized to represent appellant before OWCP at that time.
4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

2

scheduled hearing to a claimant.6 Section 10.622(f) of OWCP regulations provide that a
claimant who fails to appear at a scheduled hearing may request in writing within 10 days after
the date set for the hearing that another hearing be scheduled.7 Where good cause for failure to
appear is shown, another hearing will be scheduled and conducted by teleconference. The failure
of the claimant to request another hearing within 10 days or the failure of the claimant to appear
at the second scheduled hearing without good cause shown shall constitute abandonment of the
request for a hearing. Where good cause is shown for failure to appear at the second scheduled
hearing, review of the matter will proceed as a review of the written record.8 Where it has been
determined that a claimant has abandoned his or her right to a hearing, OWCP will issue a formal
decision finding that the claimant has abandoned his or her request for a hearing.9
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
a hearing.
The record establishes that, on January 17, 2014, in response to appellant’s timely request
for an oral hearing, the Branch of Hearings and Review mailed an appropriate notice to him of
the scheduled hearing to be held on March 3, 2014 at 9:00 a.m. Eastern time by telephone. The
hearing notice was properly mailed to his last known address of record. As the Board has held,
in the absence of evidence to the contrary, a letter properly addressed and mailed in the due
course of business is presumed to have arrived at the mailing address in due course. This is
known as the mailbox rule.10 The Board finds that the notice was sent more than 30 days prior to
the scheduled hearing date of March 3, 2014. The record establishes that appellant did not
appear at the appointed time. Further, appellant did not request a postponement of the hearing
prior to March 3, 2014 or explain his failure to appear at the hearing within 10 days of the
scheduled hearing. Thus, the Board finds that he abandoned his request for a hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
a hearing.

6

See M.B., Docket No. 10-1077 (issued March 17, 2011).

7

20 C.F.R. § 10.622(f).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
10

See e.g., Kenneth E. Harris, 54 ECAB 502 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

